        Case 1:19-cv-01278-RBW Document 102 Filed 10/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD and
 BUZZFEED, INC.,

               Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.

               Defendants.
                                                          Case No: 1:19-cv-01278-RBW

 CABLE NEWS NETWORK, INC.,

               Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

               Defendant.



EMERGENCY MOTION OF PLAINTIFFS JASON LEOPOLD, BUZZFEED, INC., AND
 CABLE NEWS NETWORK, INC. FOR COURT ORDER REQUIRING DEFENDANTS
  TO REPROCESS RECORDS BEFORE THE NOVEMBER 3, 2020 PRESIDENTIAL
ELECTION IN LIGHT OF THE PRESIDENT’S RECENT DECLASSIFICATION AND
                             WAIVER

       This Freedom of Information Act case involves FBI FD-302 reports of witness interviews

from the Mueller investigation. Defendants DOJ and FBI have redacted or withheld a variety of

records based on a variety of exemptions. While some of these withholdings result from statutes

that prohibit release, many are discretionary and can therefore be waived. This Court has

repeatedly recognized the importance of these records to the November 3, 2020 election.
           Case 1:19-cv-01278-RBW Document 102 Filed 10/08/20 Page 2 of 3




       On October 6, 2020, the President of the United States directed that all documents

pertaining to investigations into Russian interference in the 2016 election, which includes the

Mueller investigation, be released to the public, and stated that he had, in fact, previously ordered

this be done. Twitter, @realDonaldTrump, Oct. 6, 2020 at 8:41pm (“I have fully authorized the

total Declassification of any & all documents pertaining to the single greatest political CRIME in

American History, the Russia Hoax. Likewise, the Hillary Clinton Email Scandal. No

redactions!”); Twitter, @realDonaldTrump, Oct. 6, 2020 at 9:21pm (“All Russia Hoax Scandal

information was Declassified by me long ago. Unfortunately for our Country, people have acted

very slowly, especially since it is perhaps the biggest political crime in the history of our Country.

Act!!!”) (attached as Group Exhibit A). As a result, (1) Exemption 1 no longer applies because

the records are no longer classified, and (2) any FOIA exemptions have been waived with the

exception of disclosures prohibited by the Privacy Act, Rule 6(e), or other statutes that prohibit

release.

       As a result, Plaintiffs ask the Court to order the government to reprocess the 302s to remove

all redactions or withholdings based on Exemption 1 or any discretionary exemptions like

Exemption 5, by October 28, 2020. This should be a simple process that requires no independent

analysis or consultation beyond simply reviewing which exemptions were asserted and removing

the applicable redactions based solely on which exemption claimed.

       Due to the impending election and importance of this issue, Plaintiffs have filed this motion

on an emergency basis. The parties have conferred, and the government has indicated that it will

oppose. Plaintiffs respectfully request that the Court order the government to file any opposition

by Monday, October 12, 2020, and schedule a hearing for the earliest available date thereafter so




                                                -2-
            Case 1:19-cv-01278-RBW Document 102 Filed 10/08/20 Page 3 of 3




that the motion may be resolved and any order complied with before the November 3, 2020

election.



                                               RESPECTFULLY SUBMITTED,

                                               /s/ Matthew V. Topic

                                               Matthew Topic
                                               LOEVY & LOEVY
                                               311 North Aberdeen, 3rd Floor
                                               Chicago, IL 60607
                                               T: (312) 243-5900
                                               foia@loevy.com
                                               DC Bar No. IL0037
                                               Counsel for Jason Leopold and BuzzFeed
                                               Inc.


                                               /s/ Charles D. Tobin
                                               Charles D. Tobin (D.C. Bar No. 455593)
                                               tobinc@balladspahr.com
                                               Matthew E. Kelley (D.C. Bar No. 1018126)
                                               kelleym@ballardspahr.com
                                               BALLARD SPAHR LLP
                                               1909 K Street, NW
                                               Washington, D.C. 20006-1157
                                               T: (202) 661-2200
                                               Counsel for Cable News Network, Inc.




                                         -3-
